Citation Nr: 0400353	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from July 1960 to July 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The veteran's service-connected bilateral hearing loss is 
manifested by level XI hearing impairment in the right ear 
and level II hearing impairment in the left ear.  

3.  The veteran's service-connected bilateral tinnitus is 
manifested by a moderate to severe ringing sound in both 
ears.  

4.  The record does not demonstrate that the veteran's 
hearing loss and/or his tinnitus result in frequent periods 
of hospitalization or produce marked interference with 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.87, Diagnostic Code 6100 (2003).  

2.  The veteran is not entitled to an evaluation in excess of 
10 percent for bilateral tinnitus.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.87, Diagnostic Code 6260 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected bilateral hearing loss and his service-
connected bilateral tinnitus.  

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in a letter dated in August 2001, the Board 
specifically notified the veteran that the evidence needed to 
substantiate his increased rating claim would be medical 
evidence tending to show that he meets the criteria for the 
next higher rating as set forth in the VA rating schedule.  
The letter also notified the veteran that VA would make 
reasonable efforts to obtain relevant evidence that he 
identified but that it was ultimately his responsibility to 
provide evidence to support his claim.  In addition, the RO 
notified the veteran that it had requested copies of his VA 
treatment records.  In its September 2002 statement of the 
case and January 2003 supplemental statement of the case 
(SSOC), the RO explained the basis for the continuation of 
the previously assigned 10 percent ratings for his hearing 
loss and tinnitus and outlined the applicable criteria for 
rating both hearing loss and tinnitus on a schedular and 
extra-schedular basis.  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO obtained the veteran's 
VA treatment records and provided him with audiology 
examinations in July 2001 and December 2002.  In addition, 
the veteran has been afforded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
notes that on his VA Form 9, which was received at the RO in 
January 2003, the veteran requested that a decision review 
officer at the RO review his claim before his case was sent 
to the Board.  As the record shows that it was a decision 
review officer who reviewed the veteran's claims and prepared 
the SSOC that was sent to him in January 2003, the Board 
believes it appropriate to proceed with the appeal.  In 
addition, the Board notes that on his VA Form 9 the veteran 
requested a hearing before the Board in Washington, D.C., 
which was scheduled to take place in May 2003.  In March 
2003, the veteran said he could not travel to Washington, 
D.C., and requested a video hearing at the VA Medical Center 
in Huntington, West Virginia, and finally, in May 2003, 
stated that he wished to withdraw his request for a personal 
or video hearing.  With the above-outlined history, the Board 
finds that VA has met its statutory duty to notify and duty 
to assist the veteran regarding his claims.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  While the 
veteran's entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Background and Analysis

The veteran is seeking increased ratings for his tinnitus and 
bilateral hearing loss.  

Service medical records show the veteran developed a high 
frequency hearing loss during service.  He filed a service 
connection claim in July 1996, and the RO granted service 
connection for bilateral hearing loss and tinnitus in an 
April 1998 rating decision.  The RO assigned a noncompensable 
evaluation for bilateral hearing loss from July 1, 1996, to 
October 15, 1997 and assigned a 10 percent rating effective 
October 16, 1997.  In addition, the RO assigned a 10 percent 
rating for tinnitus effective July 1, 1996.  The veteran did 
not appeal the initial ratings.  He filed his increased 
rating claim in March 2001.  The RO continued the 10 percent 
ratings for bilateral hearing loss and tinnitus, and the 
veteran's disagreement with those determinations led to this 
appeal.  

Hearing loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from level 
I, for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2003).  

In exceptional cases, that is, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa (found at 38 C.F.R. § 4.85(h)), 
whichever results in the higher numeral, and each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  When the 
puretone threshold is 30 decibels or less at 1,000 hertz and 
70 decibels or more at 2,000 hertz, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  

In this case, the veteran contends that his hearing has 
worsened since the assignment of the 10 percent rating, 
thereby warranting a higher rating for his service-connected 
disability.  The resolution of this issue involves 
determining the level of hearing acuity in each ear.  


VA outpatient records show that in May 2000 impressions were 
made for hearing aids, which the veteran received in July 
2000.  

The veteran underwent a VA audiology examination in July 
2001.  At that time, puretone thresholds, in decibels (db), 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
X
90
90
85
90
LEFT
X
50
50
85
95

On the original examination report, speech audiometry was 
stated to show speech recognition ability of 100 percent in 
the right ear and of 28 percent in the left ear.  Later 
review of this report by an audiologist, who reviewed the 
entire record, established that the values were misreported 
and should have been stated as a speech recognition ability 
of 28 percent in the right ear and 100 percent in the left 
ear.  The puretone average was 89 db in the right ear and 70 
db in the left ear.  Applying the correct values to the 
rating criteria in 38 C.F.R. § 4.85 Table VI results in a 
numeric designation of level XI in the right ear and level II 
in the left ear.  In the right ear, all four frequencies 
puretone thresholds were greater than 55 db, but use of Table 
VIa as directed by 38 C.F.R. § 4.86(a) would result in a 
numeric designation of VIII, which is less favorable to the 
veteran.  

Subsequent VA outpatient records show continuing visits for 
adjustment and replacement of the veteran's hearing aids.  

At a VA audiology examination in December 2002, the veteran 
reported that his bilateral hearing loss had grown 
progressively worse since service and said that presently he 
was unable to hear anything from his right ear.  At the 
December 2002 examination, puretone thresholds, in decibels 
(db), were as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
X
90
90
85
90
LEFT
X
50
45
85
90

Speech audiometry revealed speech recognition ability of 16 
percent in the right ear and of 92 percent in the left ear.  
The puretone average was 89 db in the right ear and 68 db in 
the left ear.  Applying these values to the rating criteria 
in 38 C.F.R. § 4.85 Table VI results in a numeric designation 
of level XI in the right ear and level II in the left ear.  
Again, the Board notes that use of the numeric designation 
obtained from Table VIa for the right ear would be level 
VIII, which would be less favorable to the veteran.  

Review of the results of the two audiology evaluations shows 
that each of the times the veteran was examined, application 
of the levels of hearing impairment in each ear to Table VII 
at 38 C.F.R. § 4.85(h) warrants a 10 percent rating.  That 
is, the combination of level II in the better ear with level 
XI in the poorer ear results in a 10 percent rating.  

At the July 2001 examination, the veteran reported that he 
has difficulty understanding speech in all situations, and 
the examiner stated that test results for the right ear 
indicated a profound sensorineural hearing loss while results 
for the left ear indicated a moderately severe to profound 
mixed hearing loss.  At the December 2002 examination, the 
veteran reported bilateral hearing loss and indicated that he 
was unable to hear anything from his right ear.  After 
examination, the diagnosis was moderate sloping to severe 
mixed hearing loss in the left ear and a profound 
predominantly sensorineural hearing loss in the right ear.  
The audiologist reviewed the results of the October 1997 VA 
audiology examination upon which the initial 10 percent 
rating for the veteran's bilateral hearing loss was based.  
The audiologist commented that the veteran's hearing in the 
left ear had remained fairly stable between 1997 and the 
examination in December 2002 whereas the hearing in his right 
ear, in the lower and middle frequencies, had decreased 
sometime between 1997 and 2001.  He further stated that 
results for the right ear in the current evaluation were 
consistent with those obtained in July 2001.  

The Board acknowledges that the examination reports, as 
described by the VA audiologist, have shown an increase in 
hearing impairment since the 10 percent rating was assigned 
effective from the date of the VA examination in October 
1997.  The extent of the increase does not, however, 
translate into entitlement to higher disability rating 
because the objective criteria for the next higher disability 
rating have not been met.  The scheduler criteria are 
specific, and the veteran's hearing loss during the rating 
period has not been shown to be of sufficient severity to 
warrant the next higher 20 percent schedular rating.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(assignment of disability ratings for hearing impairment is 
derived by mechanical application of Rating Schedule to 
numeric designations after audiometric evaluations).  

Tinnitus

The veteran has reported that the onset of his tinnitus 
coincided with the onset of his hearing loss in service.  At 
the July 2001 VA audiology examination he described his 
bilateral tinnitus as a constant high-pitched ringing and 
said he considered it to be moderate in severity.  At the 
December 2002 VA audiology examination, the veteran 
characterized his bilateral tinnitus as a moderate to severe 
constant ringing sound.  His tinnitus is currently rated as 
10 percent disabling, and he is seeking an increased rating.  

Under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6260, recurrent tinnitus warrants a 10 percent rating.  

In a May 2003 precedent opinion, the VA general counsel held 
that the current Diagnostic Code 6260, as well as Diagnostic 
Code 6260 as in effect prior to amendment in 1999, authorizes 
a single 10 percent disability rating for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head and concluded that separate ratings 
for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  
VAOPGCPREC 2-03.  Further, effective June 13, 2003, VA 
amended Diagnostic Code 6260 with a note stating that only a 
single evaluation is to be assigned for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears or in 
the head.  See 68 Fed. Reg. 25822, 25823 (2003).  

In view of the foregoing, separate evaluations are not 
warranted for each ear, as legal authority in explicit terms 
precludes such separate evaluations.  As a result of the 
General Counsel's holding in its May 2003 opinion, the Board 
is precluded from granting separate evaluations for each ear 
affected by tinnitus, as precedent opinions of the General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
criteria of the Rating Schedule preclude an evaluation in 
excess of 10 percent for bilateral tinnitus.  Appeals where 
the law and not the evidence is dispositive are terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  In this case, the law mandates that no 
more than a 10 percent schedular evaluation may be assigned 
for bilateral tinnitus.  

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.   See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to 38 C.F.R. 
§ 3.321(b)(1), an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See Fanning 
v. Brown, 4 Vet. App.  225, 229 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See VAOPGCPREC 6-96 (Board may deny 
extraschedular ratings provided RO has fully adjudicated the 
issue and followed appropriate appellate procedure).  Bagwell 
left intact a prior holding in Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) wherein the Court found that when an 
extraschedular grant may be in order, that issue must be 
referred, pursuant to 38 C.F.R. § 3.321, to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance."  

The RO considered the matter of an extraschedular rating in 
evaluating the veteran's hearing loss and tinnitus in the 
January 2003 SSOC, and the Board is therefore obliged to 
consider whether referral to appropriate officials is 
required under 38 C.F.R. § 3.321(b).

Although the evidence indicates that the veteran was 
hospitalized in 1994 when he underwent a laser stapedotomy on 
his right ear, the evidence does not show, nor does the 
veteran contend, that he has been hospitalized because of his 
hearing loss or tinnitus at any time since then.  Further, 
there is no indication of marked interference with employment 
associated with those disabilities.  The record shows that 
the veteran last worked in the early 1990s and that the 
Social Security Administration (SSA) determined he was 
entitled to monthly disability benefits beginning in 
September 1992.  In this regard, in a December 1991 letter, a 
private physician wrote to SSA that the veteran had chronic 
low back pain with severe disability, based on 
dextroscoliosis and degenerative spondylosis with signs of 
disc degeneration and osteoarthritis.  She also referred to 
pseudogout and bilateral knee disabilities.  It was the 
physician's opinion that the veteran should be considered 
totally and permanently disabled from any type of gainful 
employment.  

The Board further notes that at a November 1997 VA 
examination, the veteran reported that after service he 
worked in a coal mine for 25 years.  He has reported that he 
used hearing protection when necessary while working in the 
coal industry, but at no time has the veteran made a 
statement or presented evidence indicating that his hearing 
loss or tinnitus interfered with his work or was a 
significant factor preventing him from continuing to work.  

Further, there is no evidence that the service-connected 
bilateral hearing loss or tinnitus involves unusual 
symptomatology.  In the VA examination reports and outpatient 
records, examiners have identified nothing out of the 
ordinary with respect to the veteran's hearing loss.  
Similarly, although there is no reason to doubt that the 
veteran experiences tinnitus, neither the veteran nor 
examiners have described any remarkable manifestation of that 
problem.  The Board has identified no other evidence that has 
a bearing on the question of assignment of an extraschedular 
rating for either disability, and the veteran has pointed to 
no such evidence.  

Consequently, the Board finds that the disability picture is 
not unusual or exceptional and does not render impractical 
the application of the regular schedular standards for either 
disability.  Accordingly, referral for consideration of an 
extraschedular evaluation is not warranted. 

Conclusion

In view of the foregoing, the Board finds that on 
consideration of criteria set forth in the Rating Schedule 
and consideration of extraschedular criteria, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's service-connected bilateral 
hearing loss and that the preponderance of the evidence is 
also against a rating in excess of 10 percent for the 
veteran's service-connected bilateral tinnitus.  The Board 
concludes that the appeal must be denied. 





						(Continued on next page.)


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.  

Entitlement to an increased rating for tinnitus is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



